—Order and judgment (one paper), Supreme Court, New York County (Louis York, J.), entered August 14, 1998, which, in a proceeding brought pursuant to CPLR article 78, denied petitioner’s motion to waive the four-month Statute of Limitations and, sua sponte, dismissed the petition, unanimously affirmed, without costs.
A review of the petition and amended petition discloses a complete failure to follow the dictates of either CPLR 3013 or 3014. The amended petition consists of seven pages of single-spaced, unnumbered paragraphs, the import of which is unascertainable. Pleadings that are not particular enough to provide the court and the parties with notice of the transaction or occurrences to be proved must be dismissed (Travelers Ins. Co. v Ferco, Inc., 122 AD2d 718). Moreover, the action is time barred pursuant to CPLR 217. Concur — Tom, J. P., Ellerin, Wallach, Rubin and Saxe, JJ.